 


114 HR 1368 IH: No Healthcare Subsidies for Foreign Diplomats Act of 2015
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1368 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. Royce (for himself, Mr. Ryan of Wisconsin, Mr. Ribble, Mr. Salmon, Mr. Perry, Mr. Chaffetz, Mr. Blum, and Mr. Issa) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to prevent foreign diplomats from being eligible to receive health insurance premium tax credits and health insurance cost-sharing reductions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Healthcare Subsidies for Foreign Diplomats Act of 2015. 2.FindingsThe Congress finds the following:
(1)The Patient Protection and Affordable Care Act (Public Law 111–148) (in this section referred to as the “Affordable Care Act”) established certain taxpayer-funded subsidies, such as premium tax credits and cost-sharing reductions, that directly or indirectly pay portions of the costs of health insurance and services for eligible individuals and households. (2)Diplomats of foreign governments and United Nations staff members who are not citizens or lawful permanent residents of the United States do not pay Federal income taxes on their salaries from those employers.
(3)The Department of State has notified foreign missions in the United States, permanent missions to the United Nations, and the United Nations Secretariat that the benefits of the United States Affordable Care Act are available to their personnel. (4)According to the Department of Health and Human Services and the Congressional Research Service, foreign diplomats and United Nations employees in the United States are currently eligible to obtain United States taxpayer-funded subsidies under the Affordable Care Act, such as premium tax credits and cost-sharing reductions, on the same basis as American citizens and lawful permanent residents.
(5)United States diplomats overseas do not depend on foreign taxpayers for health care coverage, but rely on United States-based health insurance plans that provide overseas coverage. (6)The Department of Health and Human Services does not currently collect data that would allow it to identify any foreign diplomats who are enrolled in a qualified health plan and who may be receiving premium tax credits or cost-sharing reductions pursuant to the Affordable Care Act.
(7)The Department of State also does not possess that data, and has asserted that it is not involved in whatever processes foreign diplomats may use to obtain benefits funded by the United States Government. (8)The Internal Revenue Service does not collect visa information and is not currently able to discern whether any taxpayer is present in the United States pursuant to an A (diplomatic) or a G (UN/international organization) nonimmigrant visa.
(9)The Internal Revenue Service also does not collect data identifying whether a foreign diplomat is enrolled in a qualified health plan and is receiving a premium tax credit or cost-sharing reduction pursuant to the Affordable Care Act. 3.Sense of CongressIt is the sense of Congress that—
(1)foreign diplomats should be allowed to purchase health insurance coverage in the United States, but the cost of that coverage should be borne by their sending States; and (2)United States taxpayers should not subsidize the health insurance expenses of foreign diplomats.
4.Foreign diplomats ineligible to receive health insurance premium tax credits and health insurance cost-sharing reductions
(a)Denial of eligibility
(1)For health insurance premium tax creditsSection 36B of the Internal Revenue Code of 1986 is amended— (A)by redesignating subsection (g) as subsection (h); and
(B)by inserting after subsection (f) the following new subsection:  (g)Denial of credit to foreign diplomats (1)In generalNo credit shall be allowed under this section to any individual for any month during any portion of which such individual is a foreign diplomat.
(2)Foreign diplomatFor purposes of this subsection, the term foreign diplomat means an alien admitted to the United States as a nonimmigrant under section 101(a)(15)(A) or section 101(a)(15)(G) of the Immigration and Nationality Act.. (2)For cost-sharing reductionsFor denial of cost sharing reductions to individuals ineligible for the premium tax credit under section 36B of the Internal Revenue Code of 1986, see section 1402(f)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(f)(2)).
(3)Effective dateThe amendment made by paragraph (1) shall apply to foreign diplomats for months beginning more than 30 days after the date of the enactment of this Act, in taxable years ending after such date, regardless of whether the diplomat may have been determined eligible for a premium tax credit or cost-sharing reduction (or advance payment with respect to such credit or reduction) before such date of enactment. (4)Information coordination for timely implementationThe Secretary of State shall coordinate with, and provide such information to, the Secretaries of Homeland Security and of Health and Human Services regarding individuals in the status of a foreign diplomat (described in section 36B(g)(2) of the Internal Revenue Code of 1986, as inserted by paragraph (1)) as may be necessary—
(A)to apply the amendment made by paragraph (1) and the provisions of paragraph (2) on a timely process, including applying such amendment in the case of an individual who has been determined eligible for a premium tax credit or cost-sharing reduction (or an advance payment thereof) before the date of the enactment of this Act; and (B)to provide information to the Secretary of Health and Human Services for the reports to Congress under subsection (b)(1).
(b)Reports to Congress
(1)In generalNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter, subject to paragraph (3), the Secretary of Health and Human Services shall submit to the appropriate committees of Congress (as defined in paragraph (2)) a written report on the implementation of this section. Each such report shall include— (A)the number of foreign diplomats listed in the information received by such Secretary under subsection (a)(4)(B) with respect to whom an advance determination of eligibility was still in effect under section 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082) as of the most recent date of the receipt of such information by such Secretary; and
(B)the number of such advance determinations which were revoked at the time of the submission of such written report to Congress. (2)Appropriate committees of CongressFor purposes of this subsection, the term appropriate committees of Congress means the Committees on Foreign Relations, Finance, and Health, Education, Labor, and Pensions of the Senate and the Committees on Foreign Affairs, Ways and Means, and Energy and Commerce of the House of Representatives.
(3)TerminationNo report shall be required to be submitted under this subsection after the second consecutive report in which the number required to be included in such report under paragraph (1)(A) is zero. (c)Notice to governments and international organizationsNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall notify all foreign missions in the United States, permanent missions to the United Nations, and the United Nations Secretariat, that premium tax credits under section 36B of the Internal Revenue Code of 1986 and cost-sharing reductions under section 1402 of the Patient Protection and Affordable Care Act are not available to any of their personnel who have the status in the United States as a nonimmigrant under section 101(a)(15)(A) or 101(a)(15)(G) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(A), 1101(a)(15)(G)). 
 
